           Case 1:21-cv-02681-GHW Document 23 Filed 09/03/21 Page 1 of 2

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/3/21
----------------------------------------------------------------- X
                                                                  :
GRACIELA DONCOUSE,                                                :
                                                                  :
                                                  Plaintiff,      :         1:21-cv-2681-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
ALLERTON CUSTOM FRAMING, INC. and                                 :
FELDS REALTY, LLC,                                                :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         Plaintiff filed a memorandum of law in support of its proposed default judgment on

September 2, 2021. Dkt. No. 21. Plaintiff’s memorandum does not comply with the Court’s

Individual Rules of Practice in Civil Cases, available on the Court’s website.

         Plaintiff is ordered to file an amended memorandum of law that complies with the Court’s

individual rules, in particular the Court’s default judgment procedures in paragraph 2(b) of

Attachment A, by no later than September 10, 2021.

         Plaintiff is ordered to serve a copy of this Order on Defendants.

         SO ORDERED.

Dated: September 3, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
Case 1:21-cv-02681-GHW Document 23 Filed 09/03/21 Page 2 of 2




                              2
